Citation Nr: 1644666	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  99-17 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease L4-L5, with spinal stenosis, to include as secondary to service-connected post-operative pilonidal cyst.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1960 to December 1960.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 1999 and February 2000 rating decisions by the Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before a hearing officer at the RO in July 1999; a copy of the transcript is associated with the claims file.  

Historically, these matters were before the Board in February 2001 and January 2002 when they were remanded for additional development.  In a September 2003 decision, the Board denied the claims on appeal.  The Veteran appealed the Board's September 2003 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2006 decision, the Court vacated the Board's September 2003 decision, and remanded the matter to the Board for further action.  The Secretary of VA appealed the Court's decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In January 2008, the Federal Circuit affirmed the March 2006 Court decision.  These matters were again remanded by the Board in October 2008 and January 2009 for additional development.  In a May 2009 decision, the Board again denied the claims on appeal.  The Veteran appealed the Board's May 2009 decision to the Court.  Pursuant to a June 2012 Court Memorandum Decision, the Court vacated the Board's May 2009 decision, and remanded the matter to the Board for further action.  These matters were again remanded by the Board in March 2014 for additional development.  

In June 2016, the Board requested a Veterans Health Administration (VHA) opinion, which was provided in June 2016.  For reasons discussed below, the Board will proceed with consideration of these matters.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's low back disability is not related to and did not have its onset in service, and was not caused by or aggravated by his service-connected post-operative pilonidal cyst.

2.  The Veteran's service-connected post-operative pilonidal cyst does not preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Service connection for a low back disability, including as secondary to service-connected post-operative pilonidal cyst, is not warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).  

2.  The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Degenerative Disc Disease

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran contends that he is entitled to service connection for his lumbar spine disability based on a recurrence of symptomatology since service related to lifting ammunition, or, alternatively, secondary to his service-connected post-operative pilonidal cyst.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records show that he was hospitalized from October 17, 1960 to November 23, 1960, and on October 18, 1960, a large pilonidal cyst was cut out, healing rapidly at first, then more slowly.  Only a small area was not epithelized at the time of discharge, and he was returned to duty in good condition.  The Veteran was again hospitalized beginning on November 28, 1960 through December 20, 1960, for a large ulcer with a shaggy surface.  In light of the steady, progressive healing exhibited by the Veteran and the fact that he was fully ambulatory and feeling quite well, it was recommended he be returned to full duty.  On December 20, 1960 report of medical examination, the Veteran's spine was normal on clinical evaluation.  

The Veteran's post-service treatment records show that he was employed primarily as a pipe-fitter/welder.  See December 1999 VA Form 21-8940.  In April 1981, private treatment records note the Veteran injured his back lifting a power tool at work two-and-a-half weeks earlier, and the impression was low back strain; radiographs of the lumbosacral spine revealed the disc space was fairly well maintained, and the impression was an essentially negative lumbosacral spine series.  

Social Security Administration (SSA) records document the Veteran again injured his back on January 4, 1985 lifting a heavy pipe.  See, e.g., June 1984 CT scan of the lumbar spine (finding disc space narrowing at L4-L5); April 1987 SSA decision.  

The instant claim for service connection was filed in December 1998.  

After a review of the evidence of record, to the extent that the Veteran contends that he has a lumbar spine disability based on a recurrence of symptomatology since service or is otherwise directly related to service, the Board notes that the Veteran's service treatment records do not show complaints or treatment pertaining to a low back or lumbar spine disability.  Furthermore, there is no evidence of lumbar spine arthritis manifested in the first postservice year.  While the Veteran is competent to state that he has experienced low back pain since service (see, e.g., July 1999 RO hearing), the Board finds such statements to be not credible.  In this regard, the Board notes that evidence more contemporaneous with the Veteran's separation from service is negative for any complaints or diagnoses of lumbar spine symptomatology or a disability.  In particular, following the Veteran's separation from service, the evidence includes a March 1986 private treatment record in which it was noted the Veteran injured his back in 1984, and the Veteran related the onset of his low back pain with the 1984 work-related injury.  In addition, the April 1987 SSA decision noted that the onset of the Veteran's lumbar spine disability was from a work-related injury.  The Board acknowledges that the Veteran has submitted evidence in support of his claim, and specifically that he has had recurrent low back pain since service from lifting boxes of ammunition.  See, e.g., January 2013 and September 2015 private medical opinions by Dr. J.W. Ellis.  Notably, the January 2013 Dr. J.W. Ellis opinion noted that the Veteran's lower back pain during service was initially diagnosed as lumbar strain.  And the September 2015 opinion noted the Veteran was treated and evaluated for back pain during service but the pain continued to worsen after being returned to full duty.  To the extent Dr. J.W. Ellis references that the Veteran was treated during service for lower back pain and that he was diagnosed with lumbar strain during service, as noted above by the service treatment records, such findings were in error, and any opinion that the Veteran has experienced recurrent low back symptomatology since service was clearly based on an incomplete/inaccurate factual background, and is entitled to no probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  The available evidence of record shows the onset of the Veteran's low back symptomatology after intercurrent work-related injuries, and many years after his separation from service.  

In addition, the evidence includes an August 2015 VA examination addendum opinion wherein it was opined that it was less likely as not the Veteran sustained a direct service connection disorder of his lumbar spine as there was no record of a lumbar spine injury (during service).  In contrast, the Veteran has submitted a September 2015 private medical opinion by Dr. J.W. Ellis in which it was opined that it was more likely than not the Veteran strained his low back muscles and ligaments (during service) and that the strains contributed to ongoing muscle spasm and tightness on the low back which caused increased pressure on the lumbar discs, which contributed to derangement of the discs, causing impingement of the lumbar nerve roots and deformity and traumatic arthritis of the lumbar spine.  Based on the conflicting evidence of record, in June 2016, the Board requested a medical expert opinion in this matter.  In a June 2016 opinion, it was noted that the Veteran had difficulties over 20 years later after service under employment, and that records contemporaneous with the injuries demonstrated only minor degenerative changes in the lumbar spine, as one might expect in a man of his age, that smoked regularly.  Even assuming the Veteran had backaches while in the military doing heavy lifting, and throughout his life thereafter, such is immaterial to causation.  It was opined that a sedentary lifestyle, as well as smoking, are strong risk factors for degenerative changes.  It is likewise well established that vigorous physical activity including lifting promotes bone density and cartilaginous health and is not associated with degenerative changes.  

Based on this medical evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's lumbar spine disability is directly related to service.  As correctly observed by the August 2015 VA examiner, and as noted above, the Veteran's service treatment records are silent for any complaints, treatment or diagnoses relating to the low back.  While the September 2015 Dr. J.W. Ellis report found that the Veteran's reports of back pain that began when he was lifting ammunition during service were consistent with low back strains, such finding is inconsistent with the evidence of record, as there is no evidence of complaint, treatment, or abnormal finding relating to the low back until after several work-related injuries more than 20 years after his separation from service.  The Board also finds significant that the September 2015 Dr. J.W. Ellis report noted the Veteran had post-service employment as a welder, but made no mention of his specific injuries and complaints to the lumbar spine from said employment.  This is particularly important in this case as April 1981 lumbosacral spine radiographs revealed essentially negative lumbosacral spine series, but after a work-related injury of his back in 1984, a June 1984 CT scan of the lumbar spine found disc space narrowing at L4-L5.  Such is even more pertinent in this case as the June 2016 medical expert opinion found that even assuming the Veteran had backaches during service from heavy lifting of ammunition boxes, such was immaterial to causation, noting that a sedentary lifestyle, as well as smoking, were strong risk factors for degenerative changes.  Inasmuch as the evidence shows that the Veteran was a regular smoker, no evidence of complaint, treatment, or diagnosis relating to the lower back during service, intercurrent work-related injuries to the lower back, and a negative medical opinion by the June 2016 medical expert that the first evidence of minor degenerative changes in the lumbar spine were consistent with an individual of his age and smoking history, and a supporting medical nexus opinion in the August 2015 VA addendum, the Board finds that the preponderance of the evidence is against a finding that the Veteran's lumbar spine disability is directly related to service.  

To the extent the Veteran has submitted evidence in support of a finding that he had a pre-existing back disability prior to his entrance into active duty, the Board finds that such evidence is without merit.  Specifically, the Veteran has submitted an October 2002 letter from Dr. G. Evans in which it was opined the Veteran has a cumulative trauma disorder as a result of trauma he received to his back as a civilian and while in the military.  It was further noted that the Veteran had back pain before service due to farm work as a child, and active service and duties therein aggravated his spinal problem.  A veteran is presumed to have been sound upon entry into active service, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  A disorder is considered "noted" even if asymptomatic at the time of service entrance.  Verdon v. Brown, 8 Vet. App. 529, 535 (1996).  If a condition is noted at the time of service entrance, a veteran is not entitled to the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In this case, the Veteran's June 1960 entrance report of medical examination noted a scar over the sacral region, but the spine was found to be normal on clinical evaluation.  Therefore, the Veteran is presumed to have been sound upon his entry into active duty service regarding his lower back, and there is no clear and unmistakable evidence that he had a pre-existing lower back condition.  Notably, the Veteran's attorney agrees that the Veteran was sound upon entry into active duty service (see August 2016 correspondence), and therefore the Board finds any evidence that the Veteran had a pre-existing lower back disability that was aggravated during active service is without merit.  

The Veteran's final theory of entitlement is that his low back/lumbar spine disability is secondary to his service-connected post-operative pilonidal cyst.  In support of his claim, a January 2013 private medical opinion by Dr. J.W. Ellis explained that the severe infection from the pilonidal cyst caused severe inflammation in the lumbosacral musculature, which caused scarring in the lumbosacral region.  The scarring led to increased strain and spasm of the lumbosacral muscles, which placed increased stress on the lumbar vertebrae and discs, which caused arthritis in the lumbar spine.  In a September 2015 private medical opinion by Dr. J.W. Ellis, it was clarified and opined that it was more likely than not that severe pilonidal infection caused inflammation and scarring in the lumbosacral region, and that the scarring mildly contributed to scarring of the lumbosacral ligaments and that over the years said scarring placed mild increased stress on the lumbar vertebrae and discs, and contributed to anatomical changes in the disc and lumbar vertebrae.  In addition, it was more likely than not that the Veteran strained his low back muscles and ligaments and that the strains contributed to ongoing muscle spasm and tightness on the low back which caused increased pressure on the lumbar discs, which contributed to derangement of the discs, causing impingement of the lumbar nerve roots and deformity and traumatic arthritis of the lumbar spine.  

The evidence against his claim includes an August 2015 VA opinion, in which it was opined that it was less likely as not the Veteran sustained a lumbar disorder as a result of his pilonidal cyst surgery.  Medically, surgically, and anatomically, it was unlikely that surgery for pilonidal cyst or its infection would result in lumbar disorder or a disorder of the lumbar nerve roots.  The Veteran has a well-healed nontender surgical scar in the midline over his coccyx.  There was no anatomical relationship to the lumbar spine.  It was less likely as not that the surgery for the pilonidal cyst caused the Veteran to have any kind of lumbar disorder, currently, in the past, or in the future.  The cyst and its sinus tracts are in the soft tissue of the skin and subcutaneous tissue.  There was no practical proximity to the lumbar spine or its spinal nerves.  Therefore, medical causation between a pilonidal cyst and a lumbar disorder was not in order.  It was further stated that the opinion of Dr. Ellis was without medical merit.  Regarding aggravation, it was opined that there was no association between the Veteran's current lumbar condition and his pilonidal cyst, as the anatomy and pathophysiology are completely separate.  

In a June 2016 medical expert opinion, it was noted that in the medical records spanning several decades, the Veteran's chief complaint by far is of chronic low back pain, not a complaint of coccygeal pain.  It was opined that it is clinically, anatomically, and radiographically clear that there are two separate issues which cannot be connected despite the speculation from Dr. J.W. Ellis.  A pilonidal cyst, by definition a coccygeal pathology, cannot be responsible for age, disuse, and smoking related changes in the lumbar spine.  Dr. J.W. Ellis' description of the pathology in his January 2013 private medical opinion implies osteomyelitis of the entire sacrum and lumbar paraspinous musculature, none of which is documented by imaging and itself incompatible with prolonged life to say nothing of ambulation and bladder and bowel continence.  Images available reveal L4-L5 and L5-S1 disc space narrowing as well as a normal sacrum, with no anatomic relationship to a pilonidal cyst.  It was opined that the Veteran had a pilonidal cyst responsible for coccygeal pain, and the separate issue of low back pain without evident serious spinal pathology seen on imaging.  In response to whether the Veteran's back disability was proximately due to or aggravated by his service-connected post-operative pilonidal cyst, the June 2016 medical expert responded negatively, stating he agreed with the August 2015 VA opinion.  

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding the Veteran's low back disability is secondary to his service-connected post-operative pilonidal cyst.  The Board finds that the most competent probative evidence of record is that of the August 2015 VA opinion and the supporting June 2016 medical expert opinion.  While Dr. J.W. Ellis opined that the infection from the pilonidal cyst caused severe inflammation in the lumbosacral musculature, causing scarring in the lumbosacral region, both the August VA opinion and the June 2016 medical expert opinion found the surgical scar from the pilonidal cyst was in the midline over the coccyx, with no anatomical relationship to the lumbar spine.  Thus, any medical causation between a pilonidal cyst and a lumbar spine disorder was not in order.  Such is further supported by the June 2016 medical expert opinion's observation that the Veteran's chief post-service complaints were of chronic low back pain, not of coccygeal pain (i.e., the location of the pilonidal cyst).  The June 2016 medical expert opinion also highlighted that the description of events described by Dr. J.W. Ellis implies osteomyelitis of the entire sacrum and lumbar paraspinous musculature, which is not documented by imaging.  Therefore, based on this evidence, the Board finds that the preponderance of the evidence is against a finding the Veteran's low back disability is secondary to his service-connected post-operative pilonidal cyst.  

The weight of the competent medical evidence demonstrates that the Veteran's low back/lumbar spine disability began more than one year after his active service, and was not caused by any incident of service, to include as secondary to his service-connected post-operative pilonidal cyst.  The Board thus finds that the preponderance of the evidence is against his claim for service connection. 

In reaching the above conclusions, the Board has considered the applicability of the benefits of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

Service connection is in effect for post-operative pilonidal cyst, rated 10 percent, effective since February 9, 1996.  Thus, the Veteran does not meet the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  He is only entitled to consideration of TDIU benefits on an extraschedular basis.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.  

The Veteran has reported that he last worked in January 1985.  See, e.g., December 1999 VA Form 21-8940.  The evidence shows that his educational background includes a high school education.  See April 1987 SSA decision.  His post-service employment has primarily been as a pipefitter, welder, and plumber.  Id.  

After a thorough review of the record, the Board finds that the preponderance of the evidence shows that the functional limitations imposed by the Veteran's service-connected post-operative pilonidal cyst does not preclude his performance of substantially gainful employment.  In reaching this determination, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

The Board finds significant that there is no medical opinion dated since the Veteran has established service connection for his post-operative pilonidal cyst supporting his argument that he can no longer work or that his service-connected post-operative pilonidal cyst precludes substantially gainful employment.  In this regard, the Board is aware of the April 1987 SSA decision that awarded the Veteran SSA disability benefits.  However, the Board notes that SSA determinations as to employability are not binding on VA as SSA subscribes to different statutory and regulatory criteria.  See Anderson v. Brown, 5 Vet. App. 347, 354 (1993) (quoting Collier v. Derwinski, 1 Vet. App. 413, 417 (1991)).  

The Board also notes that there is evidence against the Veteran's claim for TDIU.  For instance, on May 2015 VA skin diseases examination, the Veteran denied any problems with the cyst, and it was opined that the post-operative pilonidal cyst had no impact on the Veteran's ability to work.  Indeed, there is no evidence, or allegation, the Veteran's service-connected post-operative pilonidal cyst has any impact on his ability to secure or follow a substantially gainful occupation.  

Based on the above, the Board agrees with the RO and finds that this case does not warrant referral to the Director, Compensation Service, for extraschedular consideration.  As such, the appeal must be denied.  



ORDER

Service connection for degenerative disc disease L4-L5, with spinal stenosis, is denied.  

Entitlement to TDIU is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


